Title: From George Washington to Major General William Heath, 15 July 1780
From: Washington, George
To: Heath, William


					
						Dr Sir
						Head Quarters [Preakness, N.J.] 15th July 1780
					
					I received yesterday your two favors of the 11th instant. The latter announcing the appearance of the French fleet off New-port harbour. We wait anxiously for further particulars which we expect to day.
					Mr Corny mentions the bad state of the road of communication between Providence and New-port. It appears essential, as the intercourse may be great on this route, to have it attended to. I would wish you therefore to take the most effectual and immediate measures for its repair. You will be pleased to forward Col. Greens Regiment to the army as soon as possible agreeably to my letter of the 29th of June. I am Dr Sir Your obt & hble sert
					
						Go: Washington
					
				